UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6712



JESSE JAMES PRITCHARD, JR.,

                                              Plaintiff - Appellant,

          versus

GEORGE ALLEN; ED MURRAY; E. C. MORRIS; L. M.
SAUNDERS; STU TAYLOR; MAJOR DAY; D. BOYERS,
Captain; LIEUTENANT BOYERS; CAPTAIN HALLOWAY;
LIEUTENANT LYLES; SERGEANT SPROUSE; GUARD
PERRY; GUARD SILVEA; INVESTIGATOR DURY; RONALD
ANGELONE,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-319-R)


Submitted:   October 17, 1996             Decided:   October 24, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Jesse James Pritchard, Jr., Appellant Pro Se.     Martha Murphey
Parrish, Assistant Attorney General, Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Pritchard v. Allen, No. CA-95-319-R (W.D. Va. Apr. 1, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3